DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 04/07/2021. This application is a continuation (CON) of the patent US 11,005,855 B2. 
 Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the foreign patent documents and the non-patent literature documents, for which no copy of the documents is submitted.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10 and 16,

Murakami (US 2013/0074163 A1) teaches a user equipment including a content obtaining unit that obtains a content item that is not reproducible without permission data for enabling reproduction of the content item; a receiving unit that receives the permission data; a detecting unit that detects that the permission data indicates that a subscriber of a predetermined network operator is entitled to reproduce the content item using the permission data; a key obtaining unit that obtains key data from a managing module and a reproducing unit that reproduces the content item using the permission data if it is determined that the key data is valid. The device searches for an available Universal Subscriber Identity Module (USIM) that manages subscription information for the network operator specified by the operator identity to derive a key (Ks_NAF) based on the identity (NAF_ID) received and provides the key to the key obtaining unit - see figs. 1, 2; abstract; paragraphs [0051]-[0053] of Murakami.

Schell et al. (US 2012/0108205 A1) discloses an apparatus and method for secure modification, storage and execution of access control clients. The apparatus includes a secure element to store the access control client and an interface with a cryptographic key and endorsement certificate associated. Instead of using physical UICC, the virtual or electronic entity such as a software application is used as eUICC. The eUICC selects an eSIM based upon the eSIM’s ICCID to initiate an authentication procedure to obtain wireless network services from the eSIM’s corresponding network operator - see paragraphs [0013], [0037] and [0042] of Schell. 

Von Behren et al. (US 2012/0159163 A1) discloses a system and method for deploying a local trusted service manager (TSM) within a secure element of a contactless smart card device. The TSM stores a private key to decrypt a public key encrypted application data set from a non-TSM server. The corresponding public key is signed and authorized by the card issuer or a software application provider with the same signed certificates - see abstract and paragraphs [0058] and [0059] of Von Behren.

However, the prior art of record does not teach or render obvious the limitations in independent claims 1, 10 and 16 for a method, device and medium, specific to the other limitations with the combination of:
receiving, at a secure element of a communication device, encryption keys and non-secret information from a secure download application function that is remote from the communication device;
generating, by a secure device processor of the communication device, a first verification for access to content from a source server, 
wherein the first verification is based on the non-secret information provided to the secure device processor by the secure element, 
wherein the access is based on the first verification and a second verification, 
wherein the second verification is generated by the secure element based on the encryption keys not accessible to the secure device processor, resulting in the communication device obtaining the access to the content;
monitoring, by the secure device processor, the access to the content; and generating, based on the monitoring by the secure device processor, consumption information associated with the access to the content;
providing, by the secure device processor, the consumption information to the secure element; and adjusting, by the secure device processor, accessibility of the content according to instructions from the secure element based on the consumption information, 
wherein the adjusting the accessibility of the content comprises deleting at least a portion of the content.

Dependent claims 2-9, 11-15 and 17-20 are allowed as they depend from allowable independent claim 1, 10 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495